Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner is interpreting the claim as "the light source is an LED".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brendle (US 2014/0016343).
Re claim 1: Brendle discloses a projection unit for a low beam light of a vehicle, comprising a light source (16, 20, fig. 1) and an optical lens (28, fig. 1) in an emergent direction (right direction, fig. 1) of a low beam light (32, fig. 3), wherein: a reflection plate (30, fig. 1) is arranged in the direction of an optical axis of the light source (central axis of 22, fig. 1), and light rays (see figs. 1 and 3) reflected by the reflection plate (30) illuminate a road surface (see para [0054]) through the optical lens (28); the reflection plate (30) is provided with a reflection boundary (boundary edges of 30, fig. 1) corresponding to a shape of a bright and dark cut-off line (see fig. 2) required by an illumination light shape (see fig. 2) of a vehicle lamp system (10, fig. 1) to replace a light shield plate and a boundary of the light shield plate (no light shielding plate, see fig. 1), and the reflection boundary of the reflection plate (boundary of 30, fig. 1) is arranged at or near a focus (f, fig. 1) of the optical lens (28); the light source (16) illuminates the reflection plate (30), the light rays reflected by the reflection plate (30) form an initial illumination light shape (see figs. 1 and 3) and then illuminate the road surface through the optical lens (28) to form a final secondary light shape with a bright and dark cut-off line (see fig. 2).

Re claim 2: As best understood, Brendle discloses the light source (16, 20, fig. 1) is an LED (LED, see para [0069]). 



Re claim 4: Brendle discloses : a reflection surface (surface of 24, fig. 8) of the reflection plate is arc (arc shape of 26, fig. 8), and the reflection boundary (reflection boundary of 48, fig. 3) of the reflection plate (30) is located at a lower end of the reflection plate (lower end of 48, fig. 3).  

Re claim 6: Brendle discloses light rays (see fig. 3) reflected by the reflection boundary (boundary of 30, fig. 1) of the reflection plate (30) enter an incident plane of the lens approximately horizontally (light 32 enters 28 approximately horizontally, fig. 3).  

Re claim 8: Brendle discloses a secondary light distribution member (18, 22, fig. 1) is additionally arranged between the light source (16, 20, fig. 1) and the reflection plate (30, fig. 1) to converge the light rays (see figs. 1 and 3) or change a light energy distribution to improve luminous efficacy.  

Re claim 9: Brendle discloses the reflection plate (30, fig. 1) is a plane reflector (24 has a plane, fig. 8), a curved reflector (curved surface of 24, fig. 8), or a reflector formed by connecting multiple curved surfaces (curved surfaces of 24, fig. 8).  



Re claim 11: Brendle discloses a vehicle lamp (10, fig. 1), using the projection unit for a low beam light of a vehicle (see para [0064]) according to Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brendle (US 2014/0016343).
Re claim 5: Brendle teaches the reflection boundary of the reflection plate (boundary of 30, fig. 1) is arranged from a focus (f, fig. 1) of the lens (28).  
Brendle is silent about the reflection plate is arranged 0-5 mm away from a focus.
Brendle discloses the claimed invention except for the reflection boundary of the reflection plate is arranged 0-5 mm away from a focus of the lens.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the position of the reflection boundary of the reflection plate of Brendle to be 0-5 mm away from the focus of the lens to adjust the light output distribution of the vehicle headlamp, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brendle (US 2014/0016343) in view of Tsukamoto et al. (US 2006/0120094) (hereinafter Tsukamoto).
Re claim 7: Brendle is silent about the reflection plate has a reflectivity not less than 80%.  
Tsukamoto teaches a reflection plate (36, fig. 1) has a reflectivity not less than 80% (reflection plate is made of aluminum which has a reflectivity of not less than 80%, see para [0034]).
Therefore, in view of Tsukamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the reflection plate of Brendle to be aluminum such that the reflection plate has a reflectivity not less than 80%, in order to increase the reflectance of the reflection plate to maximize light output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kratochvil et al. (US 2018/0106454), Brendle (US 2013/0242585), Kobayashi (US 2011/0013412), Matsumoto et al. (US 2015/0241008), Adachi et al. (US 2015/0330591) discloses a similar low beam light projector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875